Citation Nr: 1630440	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  10-18 983A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating a compensable rating prior to November 17, 2015, and in excess of 10 percent thereafter, for a right shoulder disability.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to a service-connected right shoulder disability.


REPRESENTATION

Veteran represented by:	Ellen G. Rheaume, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from August 1961 to August 1963.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge at the Chicago RO on March 23, 2016.  The Veteran appointed a new attorney in February 2016.  The new attorney requested a copy of the Veteran's claims file in March 2016, which was sent the same month. However, on March 21, 2016, the Veteran's representative reported that one of the CDs that contained the Veteran's claims file was blank and requested the missing records.  This records request will be completed by the Board.  

In addition, the representative requested a postponement of the hearing, as she was unable to review a complete copy of the Veteran's claims file, and requested a videoconference hearing be scheduled in lieu of a travel board hearing.  This should be done.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing before a VLJ at the RO.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


